EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Steinberg on 5/10/2022.
The application has been amended as follows: 
Rejoin Claims 1-3 and 5.
Cancel Claim 4.
Amend Claim 1 as follows:
1. (Currently Amended) A method the co-extruded plasticized multi-layer PVC packaging film according to Claim 6 
- Preparing at least one melt that consists of polyvinyl chloride (PVC)and one or more polymer plasticizer(s) and/or monomer plasticizer(s), 
- Generating the multi-layer plasticized PVC film according to Claim 6 from at least three film layers by co-extrusion of the melt(s) that consist(s) of polyvinyl chloride (PVC

In Claim 2, replace the phrase “Method according to Claim 1” with “The method according to Claim 1”.
In Claim 3, replace the phrase “Method according to Claim 1” with “The method according to Claim 1”.
Amend Claim 5 as follows:
5. (Currently Amended) The method according to Claim 1, wherein raw materials are mixed and melted at an extrusion temperature of 150°C to 180°C and co-extrusion and winding of the PVC film are carried out at a speed of 90 to 400 meters per minute.
In Claim 6, delete the phrase “wherein the concentration of the one or more polymer plasticizers and/or one or more monomer plasticizers in said multi-layer PVC food packaging film varies between 17% by weight and 35% by weight,”. 
Reasons for Allowance
Claims 1-3, 5, and 6 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Gosse (US 2013/0225737 A1) and Xiong (Journal of Plastic Film & Sheeting, 2016, 32, 402-418).
The limitations that are the basis for the allowance appear in claim 6, namely a laminate consisting of layers of PVC and polymer/monomer plasticizers, whereby outer film layers of the laminate have a lower concentration of plasticizers that layers placed centrally. 
Claims 1-3 and 5 depend from claim 1 and therefore contain the limitations of claim 6.
Specifically, Xiong teaches creating micro-layer coextrusion of PVC layers and Gosse describes PVC laminates containing plasticizers. However, the prior art fails to reasonably suggest the particular laminates claimed, which require that the laminate consist of PVC/plasticizer layers having particular thicknesses and that outer film layers of the laminate have a lower concentration of plasticizers that layers placed centrally. The prior art is not seen to provide sufficient motivation to arrive at the subject matter claimed. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3 and 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764